710 S.E.2d 44 (2011)
STATE of North Carolina
v.
Ervin WILLIAMSON.
No. 260P04-2.
Supreme Court of North Carolina.
June 15, 2011.
Sue Genrich Berry, Wilmington, for Williamson, Ervin.
Jon David, Assistant District Attorney, for State of N.C.
William P. Hart, Senior Deputy Attorney General, for State of N.C.
John G. Barnwell, Assistant Attorney General, for State of N.C.
Rex Gore, District Attorney, for State of N.C.


*45 ORDER

Upon consideration of the petition filed by Defendant on the 25th of January 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Columbus County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 15th of June 2011."